Gilfillan, C. J.
The court below having found (and the evidence fully sustains the finding) that the deed signed by William Dollman and wife was not, during the life of William Dollman, delivered to *505the grantee named in it, how, after his death, the grantee named in it got possession of it, by threats, fraud, or the voluntary act of the wife, is immaterial. It could not be made operative by her delivery after the death of William, the owner of the property. The finding that the conveyance by William Dollman, Jr., to Siegfried Dollmah was without consideration is sustained by the evidence. That no consideration was paid at the time of its execution was directly shown, and the testimony of Siegfried to the subsequent payment was, even as it appears of record, of so suspicious a character that we can well see how the court, having the witness before it, might discredit the testimony. There is nothing requiring notice in any of the other assignments of error.
Judgment affirmed..